Ng Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments as filed 08/18/2021 are entered.
Claims 1, 3-5, 8-12, 14-17, 20-22 are presented.
Allowable Subject Matter
Claims 1, 3-5, 8-12, 14-17, 20-22 are allowed.
Reasons for Allowance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
The claims are found allowable in view of evaluation of the amended claims, updated searches 
Averbuch (US 2018/0263706) - The present invention provides a method, including: introducing an instrument into a cavity of a subject; obtaining a first image from a first imaging modality; identifying on the first image from the first imaging modality at least one element, obtaining a second image from a second imaging modality; generating a compatible virtual image from the first image from the first imaging modality; mapping planning data on the compatible virtual image; coarse registering of the second image from the second imaging modality to the first image from the first imaging modality; identifying at least one element of the mapped planning data from the compatible virtual image; identifying a corresponding element on the second imaging modality; mapping the corresponding element on the second imaging modality; fine registering of the second image from the second imaging modality to the first image from the first imaging modality; generating a third image.
Hong et al. (US 2014/0296703) - A system and method for providing an image capable of realizing conversion of a 3D tissue structure into which an implant is inserted into a 2D image using a contour technique are provided. The system for providing an image includes an imaging unit configured to photograph an inner part of a blood vessel into which an implant is inserted to provide a plurality of tomographic images, a first analysis unit configured to analyze the plurality of tomographic images to generate data on strut distribution of the stent, a second analysis unit configured to analyze the plurality of tomographic images to generate data on a thickness of a neointima, a first image generation unit configured to generate a strut distribution chart of a 2D image using the data on the strut distribution, a second image generation unit configured to generate a contour map for the thickness of the neointima using the data on the thickness of the neointima, and a composition unit configured to composite the strut distribution chart and the contour map.
While the references discloses the revelant concept of constructing 2D/3D structures of tissues/organs, they however do not disclose, in the full context of claim 1 for example: 
generating a plurality of further contours based on the first
contour of the anatomical structure, wherein the plurality of further
contours define a plurality of  further segmented contour
volumes within the 3D image data, and wherein a plurality of segmented peel
niuraitty of further contours; andoutputting texture analysis information for analyzing the anatomical structure of interest in the 3D image data, the texture analysis information being based on the texture analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645